Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent application 17249527, filed on 3/4/2021. 
	This action is made non-final.
Claims 1-10 are pending in this case. Claim 1 is an independent claim. 


Drawings
The drawings filed on 5/7/2021 are objected to for the following informalities. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “520” has been used to designate both ‘Designee received document’ and a line connecting item 505, ‘Set permission,’ and item 525, ‘Personal document not shared.’  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “675” has been used to designate both ‘Full Admin’ and ’View Monthly Customer.’  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Item 220 as presented in Fig. 2 represents a ‘Summary Screen’ however this number is absent from the Specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20210327008(Salah) in view of U.S. Pre-grant Publication 20080215976(Bierner).

1. Salah discloses an  end of life wishes management system, comprising: 
a computer, programmed to store information in a storage unit, and programmed to communicate with users of the end of life wishes management system, (See Salah at [0016] where a will management system is held to teach this limitation.)
users of the end of life wishes management system including members of the end of life wishes management system who are providing information about their end of life information to the computer, (See again Salah at [0016] where “the interface module implemented within the will management system; receiving, through the user interface, user details, details of one or more beneficiaries, and first details of assets, through the user interface, by a registration module upon execution by the processor.”)
users of the end of life wishes management system also including designees of the asset management system who are designated by the members to receive some or all of the end of life information of the member, (See Salah at [0026] “the beneficiaries can virtually access the account through the disclosed system for transferring the assets to their own account.” See also Salah at [0017] where verification data on beneficiaries may be maintained within the system.)
the computer operating to obtain the end of life information from a first member, and to organize the information from the first member, (See again [0016] where it is stated “receiving, through the user interface, user details, details of one or more beneficiaries, and first details of assets.”)
guiding the first member through determining the different categories of assets that the first member owns, and receiving from the first member, (This limitation is held to be taught by the aforementioned processes in Salah at [0016] of presenting a graphical user interface to a user with the various incomplete pages for the user to fill out.)
information about each of said assets, and also receiving from the first member, the end of life information including asset evidencing documents, which indicate information about the assets owned by the member, (See Salah at [0066] where electronic documents related to each of the assets are discussed. See also Salah at [0016] where a list of assets is disclosed.)
and preferences regarding end of life wishes, and for each asset document, receiving a permission level associated with the asset document, (See Selah at [0066] “the registration module may also provide for receiving special permissions from the user to transact the assets post-death.”)
where the permission level includes at least a shared document which is immediately shared with the designee, and a personal document which is not shared with the designee, (This limitation is held to be taught by the beneficiary verification process. See Selah at [0068] “The verification module 270 may also provide for verifying the beneficiaries and periodic verification can also be done to keep the contact details updated.” This process of querying the beneficiary for information is distinct from transferring the control information as discussed in [0066].)
Salah discloses a limitation wherein the system providing all the end of life information including the personal document which is not shared with the designee, based on detecting a life changing event of the member. (See Salah at [0081] where disclosed is the administrative module monitoring public records to detect the death of the user.)
Salah may not specifically disclose including, for the first member, to display a plurality of different helping screens to the first member, 
Bierner discloses this limitation. (See Bierner at [0046]. Disclosed are help options that appear in response to incorrect entries in the form of pop-up windows or other help operations).

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Salah and help screens as taught in Bierner. The two are analogous to the Applicant’s invention in that both relate to filling out forms on a computer. The motivation to add help screens to Salah would have been minimizing user frustration as taught by Bierner at [0006].

2. Salah and Bierner disclose the limitations of Claim 1.
Salah discloses a limitation wherein the life-changing event is a death of the member. (See Salah at [0081] where the event is death.)

3. The system as in claim one, wherein the life-changing event is an incapacity of the member. (See Salah at [0081] where the triggering event is digital inactivity of a user. This is held to teach the limitation of incapacity, because an incapacitated person could be reasonably anticipated to alter his/her digital activity. Hospital admission is listed as well which is known to denote legal incapacity.)

4. Salah and Bierner disclose the limitations of Claim 1.
Salah discloses a limitation further comprising the computer carrying out a well-being check of the member, at intervals selected by the member, and using results of the well-being check to determine if the life changing event has occurred. (The teachings of [0084] are held to constitute a well-being check: monitoring the health status through hospital admission and seeing if a user appears available. Additionally Salah at [0074] teaches various questions designed to verify the state of mind of the user drafting the will visually and auditorily. To utilize these elements in other places, such as to verify the health status of the user would be obvious to try per MPEP § 2143.)

5. Salah and Bierner disclose the limitations of Claim 1.
Salah discloses a limitation wherein the personal documents are stored encrypted, and are decrypted when the life changing event has been determined to occur. (See Salah at [0017] where it is stated that “The method further may include the steps of upon receiving the details of at least one beneficiary, also receiving by the administrative module at least one biometric data of the at least one beneficiary, where the access details can be unencrypted based on at least one biometric data of the at least one beneficiary.” Then see Salah at [0066] where the access can be granted post death. These elements combine to teach that the decryption would happen based upon the user’s death being detected and upon the biometric validation of the beneficiary.).

6. Salah and Bierner disclose the limitations of Claim 1.
Salah discloses a limitation further comprising the computer system creating a personal report summarizing all of the different documents which are available on the system. (See Salah at [0016] where lists of assets and other lists are disclosed. These lists are held to teach the limitation of personal report summarizing the different documents relating to the user’s belongings. )

7. Salah and Bierner disclose the limitations of Claim 6.
Salah discloses a limitation wherein the personal report is encrypted using the token, so that only the member can view the personal report, and other members and customer service representatives cannot view the personal report, and the personal report can be decrypted by the programming language based on the life-changing event. (See Salah at [0017] where it is stated that “The method further may include the steps of upon receiving the details of at least one beneficiary, also receiving by the administrative module at least one biometric data of the at least one beneficiary, where the access details can be unencrypted based on at least one biometric data of the at least one beneficiary.” Then see Salah at [0066] where the access can be granted post death. These elements combine to teach that the decryption would happen based upon the user’s death being detected and upon the biometric validation of the beneficiary.).

9. Salah and Bierner disclose the limitations of Claim 1.
Salah discloses a limitation 
Selah does not disclose a limitation further comprising displaying to the member, when the member enters the system, a bar graph indicating percentages of different end of life information which have been fully completed by the member. 
Bierner discloses this limitation. (The examiner is holding this limitation to be taught by a progress bar. See Bierner at Fig. 12 and [0112]-[0115] where disclosed is a progress bar in conjunction with filling out forms.).
	
10. Salah and Bierner disclose the limitations of Claim 1.
Salah discloses a limitation wherein the information from the members includes asset questions, final wishes questions, designation questions, and wellbeing check questions. (The Examiner holds designation of assets to a beneficiary to teach the limitations of asset questions, final wishes questions, and designation questions. Choosing the beneficiary of an asset clearly constitutes asset questions and designation questions, and since it is in the context of a will, it also constitutes an expression of final wishes. Regarding the wellbeing check, since )

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salah in view of Bierner and in further view of U.S. Pre-grant Publication 20120121140(Gerken).
8. Selah discloses the limitations of Claim 5.
Selah does not disclose a limitation further comprising detecting two users designating one another, and creating a token that is reciprocal for the two users. 
Gerken discloses this limitation(See Gerken at [0028] where disclosed is husband and wife sharing a joint account and biometric data regarding both users is associated with the account. It is known to those of ordinary skill in the legal art that without additional legal executions, husbands and wives are sole or primary beneficiaries of each other’s estates. In fact, certain laws exist requiring married persons to list spouses on assets such as 401K accounts. This teaching demonstrates that it was known in the art at the time of invention for mutual beneficiaries to share access to an account).
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem, in the form of spouses having joint access to accounts, as sometimes required by law.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and Salah teaches encryption tokens.
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success either issuing husbands and wives one token together or each person his/her own.
(4) and that no further analysis is necessary in holding the subject matter of Claim 8 obvious in light of the guidelines of MPEP §2143.


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN K SHREWSBURY/Examiner, Art Unit 2175
9/10/2022                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175